Order filed, April 18, 2012.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                               NO. 14-12-00104-CV
                                 ____________

     FLUTOBO, INC. D/B/A KELLER WILLIAMS REALTY NORTHEAST,
                             Appellant

                                        V.

        SHAWN HOLLOWAY AND STEPHANIE HOLLOWAY, Appellee
                         ____________

                               NO. 14-12-00170-CV
                                 ____________

       SHAWN HOLLOWAY AND STEPHANIE HOLLOWAY, Appellant

                                        V.

     FLUTOBO, INC. D/B/A KELLER WILLIAMS REALTY NORTHEAST,
                             Appellant


                      On Appeal from the 164th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2009-43155
                                        ORDER

       The reporter’s record in this case was due March 19, 2012, 2012. See Tex. R.
App. P. 35.1. On March 23, 3012, this court granted the court reporters request for
extension of time to file the record until April 18, 2012. To date, the record has not been
filed with the court.   Because the reporter’s record was not filed within the time
prescribed in the first request, the court GRANTS your second request and issues the
following order.

       We order Donna King, the official court reporter, to file the record in this appeal
on or before May 18, 2012.         No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible for
ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c). If Donna
King does not timely file the record as ordered, the Court may issue an order directing
the trial court to conduct a hearing to determine the reason for the failure to file the
record.



                                     PER CURIAM